 



Exhibit 10.14(a)
EXECUTION COPY
FIRST AMENDMENT
Dated as of November 13, 2006
TO
SERIES 2002-1 SUPPLEMENT
TO TRENDWEST MASTER LOAN PURCHASE AGREEMENT
As Amended and Restated as of July 7, 2006
      THIS FIRST AMENDMENT (this “ Amendment”) is dated as of November 13, 2006
and amends that Series 2002-1 Supplement dated as of August 29, 2002 and amended
and restated as of July 7, 2006 (the “ PA Supplement”) to the Master Loan
Purchase Agreement under which TRENDWEST RESORTS, INC. is the Seller and is by
and between TRENDWEST RESORTS, INC., an Oregon corporation and SIERRA DEPOSIT
COMPANY, LLC, a Delaware limited liability company, as purchaser (hereinafter
referred to as the “Purchaser” or the “Company”).
      This Amendment reflects the new terms agreed between the Seller and the
Purchaser regarding the eligibility of certain Loans sold by the Seller to the
Purchaser.
      The PA Supplement supplements the Master Loan Purchase Agreement dated as
of August 29, 2002, as amended and restated as of July 7, 2006 and amended by
the First Amendment thereto dated as of even date herewith. The Master Loan
Purchase Agreement, as so amended, is the “ Agreement.” Terms used in this
Amendment and not defined herein have the meaning assigned in the Agreement.
     (u) with respect to which at least one Scheduled Payment has been made by
the Obligor; except that this subsection (u) shall not be applicable with
respect to Loans made for the purpose of or relating to the financing of a
Timeshare Upgrade;
          Section 2. Effect of Amendment to Definition of Eligible Loan. The
amendment made to the definition of Eligible Loan contained in Section 1 of this
Amendment shall be applicable only with respect to Loans sold by the Seller to
the Purchaser on or after the date of this Amendment. Loans sold under the
Agreement and the PA Supplement prior to the date of this Amendment were and are
subject to the terms of such documents as such documents existed at the time of
the sale.
          Section 3. Ratification of PA Supplement. As amended and supplemented
by this Amendment, the PA Supplement is in all respects ratified and confirmed
and the PA Supplement

 



--------------------------------------------------------------------------------



 



as so amended and supplemented shall be read, taken and construed as one and the
same instrument.
          Section 4. Counterparts. This Amendment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.
          Section 5. GOVERNING LAW. THIS PA SUPPLEMENT IS GOVERNED BY AND SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
§5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused their names to be signed
hereto by their respective officers thereunto duly authorized, all as of the day
and year first above written.

            TRENDWEST VACATION RESORTS, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and
Chief Financial Officer        SIERRA DEPOSIT COMPANY, LLC
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson        Title:  
President     

 